LITTLETON, Judge.
This suit is for the recovery of interest under the act of March 3, 1875, on amounts duly allowed by legal' authority and presented for payment and withheld as offsets against an alleged indebtedness of plaintiff to the United States on account of an alleged overpayment by the War Department for tobacco products furnished the government.
The alleged indebtedness of plaintiff as claimed by the defendant was held invalid by this court in American Tobacco Co. v. United States, 58 Ct.Cl. 717, Liggett & Myers Tobacco Co. v. United States, 61 Ct.Cl. 693, and R. J. Reynolds Tobacco Co. v. United States, 60 Ct.Cl. 328.
Thereafter the amounts due plaintiff which had been duly allowed by legal authority, as set forth in the findings, were paid to it, but its claim for interest during the period the amounts had been withheld as off-sets against the claimed indebtedness was refused. In these circumstances plaintiff is clearly entitled under the Act of March -3, 1875, 18 Stat. 481, U.S.Code, title 31, § 227 (31 U.S.C.A. § 227), to recover interest at 6 per cent, per annum on the amounts duly allowed and offset against an alleged indebtedness of plaintiff to the United States. Mohawk Condensed Milk Co. v. United States, 48 F.(2d) 682, 70 Ct.Cl. 671; Lloyd-Smith, Receiver for Willys Corporation, v. United States, 44 F.(2d) 990, 71 Ct.Cl. 74; Standard Dredging Co. v. United States, 71 Ct.Cl. 218, 249; Briggs & Turivas v. United States, 53 F.(2d) 140, 72 Ct.Cl. 674; Helvetia Milk Condensing Co. v. United States, 56 F.(2d) 676, 74 Ct.Cl. 142, Id., 74 Ct.Cl. 740; Highland Milk Condensing Co. v. United States, 56 F.(2d) 682, 74 Ct.Cl. 267; Whitbeck v. United States, 77 Ct.Cl. 309; Chicago, Indianapplis & Louisville Ry. Co. v. United States, 78 Ct.Cl. 96.
Judgment will be entered in favor of plaintiff for $15,669.45. It is so ordered.